IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,670


EX PARTE JOHNNIE JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-E-252-A IN THE 130TH DISTRICT COURT

FROM MATAGORDA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of more
than four grams of cocaine in a drug free zone and sentenced to ninety-nine years' imprisonment,
consecutive to another sentence.  The 13th Court of Appeals affirmed his conviction.  Jones v. State,
No. 13-04-620-CR (Tex. App. - Corpus Christi, delivered June 22, 2006, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that he could file a pro se petition for discretionary review. 
Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court has
entered findings of fact and conclusions of law that appellate counsel failed to notify Applicant that 
he could file a pro se petition for discretionary review.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the 13th Court of Appeals in Cause No. 13-04-620-CR that affirmed his conviction in
Case No. 03-E-252 from the 130th Judicial District Court of Matagorda County.  Applicant shall file
his petition for discretionary review with the 13th Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered:  April 25, 2007

Do not publish